Citation Nr: 0023231	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-06 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arachnoid cysts, to 
include as secondary to exposure to Agent Orange.

2.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a myocardial infarction.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1969 to 
March 1971, appealed that decision to the Board, and the case 
was referred to the Board for appellate review.

The veteran's claim for an initial evaluation in excess of 30 
percent for residuals of a myocardial infarction is discussed 
in the REMAND portion of the decision following the ORDER 
below.


FINDINGS OF FACT

1.  An August 1994 VA rating decision denied service 
connection for arachnoid cysts, to include as secondary to 
exposure to Agent Orange.

2.  The veteran did not appeal the August 1994 rating 
decision.

3.  The evidence associated with the claims folder since the 
August 1994 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.









CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service 
connection for arachnoid cysts, to include as secondary to 
exposure to Agent Orange, is final.  38 U.S.C.A. §§ 1131, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
20.1103 (1999).

2.  The evidence received since the August 1994 rating 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With respect to a chronic 
disability subject to presumptive service connection, such as 
tumors of the brain, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, in this case one year, is sufficient to establish 
service connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).

Under the provisions of 38 C.F.R. § 3.309(e) (1999), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  

Essentially, service connection may be presumed for residuals 
of exposure to Agent Orange by showing two elements.  First, 
a veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must be 
diagnosed with a disease that can be presumed the result of 
exposure within certain specified periods.  Brain tumors are 
not diseases for which service connection can be presumed the 
result of exposure to Agent Orange.

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

An August 1994 rating decision denied service connection for 
a brain tumor status post craniotomy, to include as secondary 
to exposure to Agent Orange.  Evidence then of record 
included an October 1987 CT report from the Methodist 
Hospital of Houston.  That report noted that the veteran had 
a large cystic mass in the left frontal region, which may 
have represented a large porencephalic cyst or a large 
arachnoid cyst.  The interpreting radiologist considered the 
second diagnosis to be the most likely.  Also available were 
VA treatment records surrounding his February 1994 craniotomy 
for marsupialization and excision of the cyst.  Biopsy showed 
that the cyst tissue was benign.  (While the operative report 
was not obtained until the time of this current claim, in 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA records not necessarily physically before a rating board 
were nonetheless constructively before the rating board, as 
the VA generated and controlled the documents.  Thus, any 
after-acquired VA treatment records surrounding the 1994 
surgery were constructively before the RO's rating board at 
the time of the August 1994 rating decision.)

The veteran did not allege, nor did the record reasonably 
show, that the cyst originated during service or one year 
thereafter, which would have provided for presumptive service 
connection.  Rather, the veteran argued that his arachnoid 
cyst was a result of exposure to Agent Orange during his 
service in Vietnam during the Vietnam War.  The RO denied 
service connection for the arachnoid cyst on the basis that 
this disease was not a disease for which service connection 
could be presumed the result of exposure to Agent Orange, and 
that it first became manifest long after the veteran's 
separation from service.  As noted above, the veteran did not 
appeal that decision.

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters 
v. Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

Evidence received since the August 1994 rating decision 
includes two VA examination reports.  The December 1996 Agent 
Orange examination was conducted as a result of this current 
claim.  The veteran informed that examiner that he served in 
Vietnam, but was unsure of the level of possible exposure he 
had to Agent Orange.  The examiner reviewed the claims files, 
and noted that the veteran first was diagnosed to have a cyst 
on the brain in 1987, and that he underwent surgery in 1994.  
The examiner summarized that one cyst was removed during the 
surgery, one was aspired, and two remained.  The veteran's 
complaints as to severe headaches and visual changes were 
reviewed, as was his medication.  No comment as to etiology 
is contained in that examination report.

The veteran and his wife testified before an RO hearing 
officer in January 1999.  He stated that part of his duties 
in Vietnam included finding and detonating mines set in 
roads.  The veteran related that several times the resulting 
blast would knock him off his feet and blow off his helmet.  
At times, the veteran continued, he would lose consciousness 
from the blasts.  The veteran also related his physical 
problems that led to him seeking treatment.  The veteran 
conceded that no physician had ever informed him that his 
cysts could have been the result of exposure to Agent Orange 
or a blow to the head.  The veteran's wife stated that the 
veteran began to have uncharacteristic mood swings, another 
manifestation of his cysts.  She also stated that she was a 
nurse.

In March 1999, as a result of another claim, the veteran was 
provided a cardiovascular examination.  While the focus of 
the examination was not on his neurological problems, the 
examiner did comment on the veteran's cysts.  The veteran 
informed the examiner that during his service in Vietnam as a 
combat engineer he was exposed to numerous explosions, some 
of which resulted in loss of consciousness.  The examiner 
stated that the veteran's cyst was as likely as not 
congenital, and that it was not likely the result of exposure 
to Agent Orange.  Similarly, the examiner found that there 
was no relationship between head trauma in service and post-
service development of cysts.  

In light of the above, the Board finds that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim.  In this regard, the regulations that provide for 
service connection on a presumptive basis for exposure to 
Agent Orange have not added brain tumors or cysts as a 
disease for which service connection can be presumed.  
38 C.F.R. §§ 3.307, 3.309.  Further, competent medical 
evidence has not been submitted that would establish a 
relationship between the veteran's asserted exposure to Agent 
Orange and his post-service development of cysts.  Indeed, 
the examiner who conducted the March 1999 VA examination 
specifically excluded a relationship.  In addition, that 
examiner also discounted a relationship between any in-
service head injuries and post-service development of cysts.

While this evidence was not before the RO at the time of the 
August 1994 rating decision, the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Indeed, if anything, the additional 
evidence is contrary to the veteran's claim.  As such, the 
Board finds that the veteran has not submitted new and 
material evidence to reopen a claim for service connection on 
a secondary basis.  See 38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).  Accordingly, this claim 
is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for arachnoid 
cysts, to include as secondary to exposure to Agent Orange, 
this claim is denied.


REMAND

The veteran was provided cardiovascular VA examination in 
March 1999.  The resulting report stated that the veteran's 
MET level, a key component in the schedular criteria for 
evaluating myocardial infarctions, was 4.6.  That report 
referenced another report that was apparently the source of 
the 4.6 MET level.  The March 1999 examination report did 
reference a June 1997 report, but it is not clear if that was 
the source of the 4.6 MET level.  The June 1997 treatment 
record also noted that the veteran's left ventricular cavity 
dimension was normal in size, another factor in the schedular 
criteria.  

As noted above, VA records not necessarily physically before 
a rating board are nonetheless constructively present, as the 
VA generated and controlled the documents.  Bell, 2 Vet. App. 
at 613.  It is not clear from the claims files whether 
complete VA examination records surrounding the March 1999 VA 
examination are incorporated in the claims files.  Indeed, 
the subsequent November 1999 supplemental statement of the 
case also questioned whether complete information was 
available in order to evaluate the veteran's residuals of a 
myocardial infarction.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO is requested to obtain 
complete records pertaining to the 
veteran's March 1999 VA examination.  If 
all available records have been obtained, 
or if after all records have been 
obtained and the RO finds the evidence to 
be insufficient to evaluate this 
disability, the RO is requested to afford 
the veteran a VA examination to determine 
the nature and severity of his residuals 
of a myocardial infarction.  Any and all 
tests deemed necessary should be 
completed, and the examiner is then asked 
to render findings within the 
nomenclature used by the Schedule for 
Rating Disabilities to evaluate 
cardiovascular disorders (including 
providing METs scores and the presence or 
absence of left ventricular dysfunction).  
Since it is imperative "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
claims file must be made available to the 
examiner for review.

2.  The RO should then readjudicate the 
veteran's claim on the basis of all the 
evidence of record.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



